DETAILED ACTION
This Office Action follows a response filed on June 2, 2021. No claims have been amended, cancelled or added.
In view of remarks, the election/restriction dated April 7, 2021 has been withdrawn.
Claims 2, 4, 6, 12-14, 21-26, 33-52, 54, 56, 58, 60, 62, and 64-66 are pending.

Election/Restrictions
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 2, 4, 6, 12-14, 21-26, 33-38, 52, 54, 56, 58, 60, 62, 64, and 66, drawn to a continuous solution polymerization process and an interpolymer product produced according to said process, classified in class C08F, subclass 295/00.
II.	Claims 39-50, drawn to an ethylene interpolymer product, classified in class C08L, subclass 23/0815.
III.	Claim 51, drawn to an ethylene interpolymer product, classified in class C08L, subclass 23/0815.
IV.	Claim 65, drawn to an ethylene interpolymer product, classified in class C08L, subclass 23/0815.
The inventions are distinct, each from the other because of the following reasons:

6.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Groups II-IV, restriction for examination purposes as indicated is proper.
7.	A telephone call was made to Mr. Mr. Jeffrey R. Lomprey (Reg. No. 55,401) on June 9, 2021 to request an oral election to the above restriction requirement, and the election of Group I, claims 2, 4, 6, 12-14, 21-26, 33-38, 52, 54, 56, 58, 60, 62, 64, and 66 have been made without traverse.
8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one 

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey R. Lomprey (Reg. No. 55,401) on June 9, 2021.
10.	Terminal Disclaimer to obviate possible ODP rejection against U.S. Patent 10, 626,256 has been filed and approved on June 9, 2021.
11.	Claims 39-52, 65, and 66 have been cancelled.
12.	Claims 2, 24, 35, and 36 have been amended as follows.
Claim 2, paragraph a), line 15: after the words “aryl oxide radicals” delete the words “may be” and insert ---are---.
Claim 24, paragraph i), line 2: after the words “the R3 groups” delete the words “may be” and insert ---are---;
Claim 24, paragraph ii), line 2: after the words “the R3 groups” delete the words “may be” and insert ---are---;

5 groups” delete the words “may be” and insert ---are---.
Claim 35, line 3: after the word “the R4 groups” delete the words “may be” and insert ---are---;
Claim 35, lines 3-4: after the words “the OR5 groups” delete the words “may be” and insert ---are---.
Claim 36, paragraph i), line 2: after the words “the R1 groups” delete the words “may be” and insert ---are---;
 Claim 36, paragraph iii), line 2: after the words “the R6 groups” delete the words “may be” and insert ---are---;
Claim 36, the last line: after the words “optionally R2 “delete the words “may be” and insert ---is---.

Allowable Subject Matter
13.	Claims 2, 4, 6, 12-14, 21-26, 33-38, 54, 56, 58, 60, 62, and 64 are allowed.
14.	The following is a statement of reasons for the indication of allowable subject matter: The present claims 2, 4, 6, 12-14, 21-26, 33-38, 54, 56, 58, 60, 62, and 64 are allowable over the closest references: Jaber et al. (U.S. Patent 6,277,931), Sibtain et al. ((U.S. Patent 6,180,730) and Dams et al. (U.S. Patent Application 2009/0326169 A1)  
Jaber discloses a medium pressure solution polymerization process comprising: 
   	A) polymerizing ethylene, optionally with one or more C3-12 α-olefins, in solvent in a first polymerization reactor at a temperature of from 80 to 2000C and a pressure of from 500 to 8,000 psi in the presence of (a) a first catalyst which is an organometallic 
   	B) passing said first polymer solution into a second polymerization reactor and polymerizing ethylene, optionally with one or more C3-12 α-olefins, in said second stirred polymerization reactor at a higher polymerization temperature than that of said first reactor in the presence of a Ziegler Natta catalyst, wherein said Ziegler Natta catalyst comprises, 1) a transition metal compound of a transition metal selected from the group consisting of groups 3, 4 or 5 transition metals and, 2) an organoaluminum component which is defined by the formula: 
   	Al(X')a(OR)b(R)c 
   wherein: X' is a halide; OR is an alkoxy or aryloxy group; R is a hydrocarbyl; and a, b, or c are each 0, 1, 2 or 3 with the provisos that a+b+c=3 and b+c.≥.1 (claim 1), and wherein said first catalyst is defined by the formula:

    PNG
    media_image1.png
    930
    747
    media_image1.png
    Greyscale
 wherein R2 is as defined above; (c) L is a ligand selected from the group consisting of cyclopentadienyl, substituted cyclopentadienyl, indenyl, substituted indenyl, fluorenyl or 
Sibtain discloses a process to prepare a polyethylene solution wherein ethylene is polymerized with a halogen-containing Ziegler-Natta catalyst system, at a pressure of from 3 to 35 MPa and a temperature of from 100 to 3200C in the presence of a solvent for said polyethylene, the improvement which comprises the injection of a particulate deactivator to said polyethylene solution subsequent to the discharge of same from said stirred reactor further characterized in that said deactivator is selected from a metal carbonate and a hydrotalcite, wherein ethylene is polymerized together with at least one other α-olefin having from 3 to 10 carbon atoms (claims 1-2).
Dams discloses a process for the preparation of ethylene polymers using a number of reactors arranged in series comprising the steps in which 
a) ethylene, a diluent, a catalyst, a co-catalyst and optionally comonomers and hydrogen are introduced into a first reactor, 
b) polymerization of ethylene and optionally comonomers is carried out in the reaction mixture of said first reactor to make ethylene polymers, 
c) reaction mixture is discharged from said first reactor, 
d) said reaction mixture and fresh ethylene and optionally comonomers and hydrogen are introduced into the consecutive reactor to make additional ethylene polymers, 
e) said reaction mixture is discharged from said consecutive reactor and introduced into the further consecutive reactor, if any, with fresh ethylene and optionally

comonomers and hydrogen to make additional ethylene polymers, steps c) and d) are repeated until the last reactor of the series, 
f) reaction mixture is discharged from last reactor of the series and ethylene polymers are recovered, 
wherein, additional co-catalyst is injected in at least a subsequent reactor of the series (abstract).
However Jaber et al., Sibstain et al. and Dams et al. do not disclose or fairly suggest the claimed continuous solution polymerization process comprising i) –v), particularly wherein said third reactor is a tubular reactor, and wherein said single site catalyst formulation comprises a) – d) as per newly amended claim 2.
15.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Jaber et al., Sibtain et al. and Dams et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
16.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762